Exhibit AMENDED TEXT OF THE AREA “BAJADA DEL PALO” JOINT VENTURE CONTRACT PETROLERA ENTRE LOMAS S.A. APCO ARGENTINA INC., ARGENTINE BRANCH PETROBRAS ENERGÍA S.A. [Initials] JOINT VENTURE CONTRACT FOR THE EXECUTION OF JOINT OPERATIONS IN THE AREA “BAJADA DEL PALO” (PROVINCE OF NEUQUÉN) CONTENTS ARTICLE 1 – DEFINITIONS ARTICLE 2 – UTE’S TRADE NAME, DOMICILE, REPRESENTATIVE AND COMMON OPERATING FUND ARTICLE 3 – SUBJECT MATTER AND CONTRACT TERM ARTICLE 4 – PARTICIPATING INTEREST ARTICLE 5 – OPERATING COMMITTEE ARTICLE 6 – OBLIGATIONS OF THE PARTIES ARTICLE 7 – ABOUT THE OPERATOR ARTICLE 8 – ANNUAL BUDGET ARTICLE 9 – CONTRIBUTIONS – EXPENSES AND INCOME ARTICLE 10 – DEFAULT PAYMENT ARTICLE 11 – OWNERSHIP OF ASSETS ARTICLE 12 – SOLE RISK OPERATIONS ARTICLE 13 – ALLOCATION OF NET PRODUCTION ARTICLE 14 – ASSIGNMENT OF RIGHTS ARTICLE 15 – INSURANCE AND LITIGATIONS ARTICLE 16 – CONFIDENTIAL INFORMATION ARTICLE 17 – EXCLUSION AND ACCEPTANCE OF PARTIES ARTICLE 18 – RELATIONSHIP AMONG PARTIES ARTICLE 19 – TAX REGULATIONS ARTICLE 20 - ROYALTIES ARTICLE 21 – ACT OF GOD OR FORCE MAJEURE ARTICLE 22 – APPLICABLE LAW, JURISDICTION AND ARBITRATION ARTICLE 23 – LEGAL DOMICILES AND NOTICES ARTICLE 24 – TERMINATION OF CONTRACT ARTICLE 25 – MISCELLANEA ANNEX A – ACCOUNTING PROCEDURE ANNEX B – INSURANCE COVERAGE [Initials] 1 AREA “BAJADA DEL PALO” JOINT VENTURE CONTRACT BY AND BETWEEN PETROLERA ENTRE LOMAS S.A., a company registered and doing business pursuant to the laws of the Argentine Republic, domiciled at H. Bouchard 680, floor 18, of the City of Buenos Aires, Argentine Republic, registered in the Public Register of Traders on April 14, 1954 under number 378, leaf number 405, Volume A of Domestic By-laws, APCO ARGENTINA INC., ARGENTINE BRANCH, a company registered and doing business pursuant to the laws of the Cayman Islands, domiciled at del Libertador Ave. 498, floor 26, of the City of Buenos Aires, Argentine Republic, registered in the Public Register of Traders, General Inspection Board of Legal Entities, on September 20, 1973 under number 25, leaf number 144, Book number 51, Volume B of Foreign By-laws, and PETROBRAS ENERGÍA S.A., a company registered and doing business pursuant to the laws of the Argentine Republic, domiciled at Maipú 1, floor 22, of the City of Buenos Aires, Argentine Republic, registered in the Public Register of Traders on November 17, 1947 under number 759, leaf number 569, Book number 47, Volume A of Domestic By-laws. Whereas: I. The Adjudication of the Area CNQ -11 “BAJADA DEL PALO” offered in the International Public Bidding number 1/90 was approved by Executive Order of the National Executive Branch (Argentine Republic) number 1769/90 granting the exploitation license over said area pursuant to the provisions of Article 98 of Act number 17319 to the Shipping Company PEREZ COMPANC S.A.C.F.I.M.F.A., currently named PETROBRAS ENERGÍA S.A. II. Pursuant to several rights and assets assignment agreements entered into by the PARTIES, the exploitation rights over the area CNQ – 11 “BAJADA DEL PALO” are currently owned by the PARTIES according to the participating interests stated in article 4.01 of this JOINT VENTURE CONTRACT. III. The PARTIES have authorized the execution of this CONTRACT in accordance with what was resolved by each of their competent domestic business organs. IV. The PARTIES with the purpose of defining their respective assets and liabilities in relation with their operations in the AREA enter into this JOINT VENTURE CONTRACT. To that effect the PARTIES agree: 2 ARTICLE 1 DEFINITIONS For the purpose of this CONTRACT the following definitions shall apply: 1.01.
